No. 81-503

    IN THE SUPREME COURT OF THE STATE OF MONTANA


                             1982




TAYLOR RENTAL CORPORATION,

                              Plaintiff and Appellant,


       VS.


TED GODWIN LEASING, INC.,
FIRST BANK BILLINGS,
                             Defendants and Respondents.



Appeal from:   District Court of the Thirteenth Judicial District,
               In and for the County of Yellowstone
               Honorable Robert Wilson, Judge presiding.
Counsel of Record:
     For Appellant:
         Calton   &   Hamman, Billinqs, Montana
     For Respondents:
         Robert P. Ryan, Billings, Montana
         Moulton, Bellingham, Longo & Mather, Billings,
          llontana


                            Submitted on briefs:   L l r h 5, 1982
                                                    nac
                                        Decided:   July 28, 1982
Mr.    J u s t i c e D a n i e l J. Shea d e l i v e r e d t h e Opinion o f t h e C o u r t .


        T a y l o r R e n t a l C o r p o r a t i o n a p p e a l s an o r d e r o f t h e

Yellowstone County D i s t r i c t C o u r t g r a n t i n g summary judgment

i n f a v o r o f d e f e n d a n t Ted Godwin L e a s i n g , I n c .            Taylor

Rental r a i s e s s e v e r a l i s s u e s b u t , i n looking through t h e

r e c o r d , w e f i n d t h a t o n l y a p a r t i a l summary judgment was

e n t e r e d , and even though t h e c a s e was c e r t i f i e d under Rule

5 4 ( b ) , M.R.Civ.P.,         t h e c e r t i f i c a t i o n i s wholly i n a d e q u a t e .

For t h i s r e a s o n , w e d e c l i n e t o h e a r t h i s a p p e a l , w e w i l l n o t

a c c e p t a n o t h e r c e r t i f i c a t i o n , and t h e a p p e a l i s d i s m i s s e d

without prejudice.

        The t r i a l c o u r t g r a n t e d summary judgment f o r Ted Godwin

Leasing, Inc.           (Godwin L e a s i n g ) t h e e f f e c t of which was t o

g i v e Godwin L e a s i n g t h e r i g h t t o p o s s e s s i o n o r t o t h e p r o c e e d s

o f t h e s a l e o f c e r t a i n equipment which i s t h e s u b j e c t of

t h i s lawsuit.         The t r i a l c o u r t , however, f a i l e d t o r u l e on

t h e c o u n t e r c l a i m o f Godwin Leasing.                 I n t h e counterclaim

Godwin a l l e g e d t h a t T a y l o r R e n t a l C o r p o r a t i o n had a g r e e d t o

assume t h e d e b t s o f T a y l o r R e n t a l C e n t e r , a f r a n c h i s e e o f

T a y l o r R e n t a l C o r p o r a t i o n , and t h a t t h e r e f o r e T a y l o r R e n t a l

C o r p o r a t i o n owed an u n s p e c i f i e d amount o f r e n t on t h e equipment.

        A f t e r t h e t r i a l c o u r t had g r a n t e d Godwin L e a s i n g ' s

motion f o r p a r t i a l summary judgment,                   t h e a t t o r n e y f o r Taylor

R e n t a l C o r p o r a t i o n w r o t e a l e t t e r t o t h e t r i a l c o u r t and

a s k e d t h e c o u r t t o c e r t i f y a p a r t i a l summary judgment i n

f a v o r of Godwin L e a s i n g as b e i n g " f i n a l and s u b j e c t t o

a p p e a l . " The l e t t e r s t a t e d :

        ". . .       i n t h e i n t e r e s t o f j u d i c i a l economy
        and a d m i n i s t r a t i o n o f j u s t i c e , w e r e s p e c t f u l l y
        r e q u e s t t h a t you c e r t i f y your o r d e r of J u l y
        7 , 1981 a s b e i n g f i n a l and s u b j e c t t o a p p e a l
        and t o complete t h e r e c o r d s , w e would a l s o
        r e q u e s t you e n t e r an o r d e r denying o u r motion
        f o r summary judgment."
     The trial court complied, and, in certifying the cause
under Rule 54, merely stated:     "That the undersigned [judge]
hereby certifies that there is no just reason for delay in
the entry of such final judgment in this matter." That is
the entire certification order.    In Roy v. Neibauer (1980),

- Mont.    ,
          - 610 P.2d 1185, 37 St.Rep. 897, because we
were concerned with partial summary judgments coming to this
Court either uncertified, or improperly certified, we set
out in no uncertain terms what must be done to certify a

partial summary judgment or partial judgment for appeal.     We
need not repeat those requirements here except to state that
none of them were followed.     See also, Reidy v. Anaconda-
Deer Lodge County (1981), - Mont . - 637 P.2d 1196, 38
                                    ,
St.Rep. 2188, where, in holding that we would strictly adhere
to the standards in Neibauer, we dismissed an appeal as improperly
certified even though the trial court did attempt to comply
with Rule 54 requirements.
     If parties insist in not complying with the rules and
our decisions, we again will be compelled to resort to Rule
32, M.R.App.Civ.P.,   to impose sanctions for frivolous appeals.

Here, the appeal, because it is premature, is obviously
frivolous.   If improper certifications appear before this
Court again, especially where there is no genuine attempt to
comply with the rules, we shall treat them as frivolous
appeals and impose sanctions.
     We dismiss this appeal, without prejudice.
FJe Concur: